Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
REMINDER: Applicant’s election of Invention I – claims 1-10 in the reply filed on November 9, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallace (2003/0226657), which discloses substantially all of the claimed limitations.  
Wallace discloses an apparatus for heating food, comprising: a high capacity oven 10 having an oven external case 22, the oven external case maintaining a standard outside vertical dimension (para. 0021); the high capacity oven configured for a heating of an oven internal cavity to a cooking temperature (fig. 4), the oven internal cavity maintaining an oven internal cavity vertical dimension (inherent); the oven internal cavity vertical dimension sized to receive a high capacity meal carrier 14, the high capacity meal carrier configured to receive at least nine meal trays 34 vertically spaced at a vertical spacing dimension sufficient for cooking (fig. 1 – clearly shows nine meal trays 34); the high capacity oven having vertically arranged components within the oven external case and associated with the heating (fig. 1,4), each of the vertically arranged components is arranged within the external vertical dimension (fig. 1); (inherent), and wherein the standard outside vertical dimension is in compliance with an aviation standard size of aircraft oven (para. 0030).  
Nevertheless, Wallace fails to specifically recite the claimed values and ranges for apparatus dimensions and heating temperatures, and electrical connection.  
As regards the claimed dimensions and temperatures, such are an obvious modification based on manufacturing considerations, such as consumer demand and food preparation needs.  It is well established that manufacturers will provide products to suit customer needs, such as dimensions and product capabilities (i.e., heating temperature capabilities), as well as the required electrical connectors for the intended use of the product (different applications will require specific electrical connectors – industrial, domestic, avionic, national and international).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the desired dimensions, heating temperatures, and electric connectors into the invention disclosed by Wallace, so as to provide for manufacturing considerations.  
As for the claimed ranges, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the claimed range into the invention disclosed by Wallace, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  .  
Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallace (2003/0226657) in view of Dodd (4,346,756).  
Wallace teaches substantially all of the claimed limitations as discussed above, including:
8. The apparatus for heating food of claim 1, (20), the human machine interface accessible by a user (fig. 1), 2) an oven control unit (OCU) (20), 3) an oven external case handle 112, and 4) at least one cooling fan.  
9. The apparatus for heating food of claim 8, wherein the HMI is associated with at least one external surface of an oven door (fig. 1).  
10. The apparatus for heating food of claim 8, wherein the OCU and cooling fan are proximal with one of: the oven external case handle or an oven fan motor (fig. 1,5).

Nevertheless, Wallace fails to specifically recite the claimed insulation.  
Dodd teaches a food heating apparatus in the same field of endeavor, including insulation 14’ surrounding the internal cavity (fig. 5).  
Dodd further teaches that such an arrangement provides for reducing the load on the system (col. 4, lines 13-27).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the insulation as taught by Dodd into the invention disclosed by Wallace, so as to provide for reducing the load on the system. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicant's arguments with respect to the claim have been considered.  However, in view of the amendments to the claims the arguments regarding the previous rejections are moot in view of the new grounds of rejection necessitated thereby. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
March 22, 2021

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762